Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Louisa
					Washington 5. August 1822
				
				Your Journal of 31st. July and 1st. instt. is received. I enclose you another Check for 100 Dollars, that you may be  payable want of funds, if you should finally conclude to go on to Quincy—But besides the doubts which are mentioned in your Letter, arising from the situation of your brother, I have others since I have this day learnt that the yellow fever is in New-York—my fathers invitation was of your brother with yourself addressed here. I seconded it, I was in hopes your brother might be able to go with you, and that it might even be serviceable to him—But although it would rejoice my father to see you, I am persuaded he would lose much of that pleasure, if it must be purchased at the price of depriving your brother of your affectionate and soothing Society, and if you would be obliged to return the beginning of September, you would scarcely have it in your power to see our Sons, unless by making them truants to their Studies—I would leave it therefore still entirely to your own determination, and if you decide not to go, I know my father will be entirely satisfied, if you allege the state of your brothers health as disenabling him, and making it inconvenient to you to go If you go, you had better leave the Carriage at Philadelphia, for the use of your brother till your return—I have no occasion for it here and the difference of expense of maintaining the horses, and Coachmen there or here will be inconsiderable. I would by no means have you send them back, till you come yourself.Your Letter contains so much excellent advice, that last Saturday evening at the Theatre where I was seeing Booth in Sir Edward Mortimer, and Mrs Burke in Little Pickle, I determined to commence my practice upon it, and I made myself as amiable as possible to Mrs Gales and Miss Kitty Lee, who were in the same box with me—Now to commence a course of politesse and gallantry with the thermometer at 100—was truly distressing, and that I was enabled to undertake it proves to you, how deeply I was convinced by your Eloquence—I asked Mrs. Gales how it was possible for a woman to love a man with such honours as those of Sir Edward Mortimer—She said his misfortunes made him interesting—and I loved her the more when I heardSuch tenderness fall from her tongue But as Mrs. Gales has a husband and I have a wife, I thought it was time to stay the use of my fascinating powers there; and with Miss Lee I was still less successful, having only had the advantage of supplying her with a Play-bill. Now you must know there are already two Conquests upon which I calculate, both atchieved by your advice—And I have a presentiment that if I ever do acquire the faculty of being irresistible my greatest atchievement, will be upon the “Ladies of the fair—who as Montesquieu wisely observes are the best possible judges of some of the qualifications which constitute a great Man—Your  communication to me to cease viewing a place hunter in every phiz; I suppose is connected with the advice to make a summer excursion to visit my father—Most of those whom I see here, would think themselves very ill used if I did not view them as place hunters, for they neither desire to see nor to be seen by me in any other capacity. A place or a subscription is the object of all the new acquaintance that I make, and if I could satisfy the seekers of the first of these Classes as easily as I can those of the second, they would not have so much reason to complain of my vinegar aspect, as they do—You may be assured that I feel in the fullest extent the value of your advice, as well as the affectionate motives by which it was inspired—But you are sanguine in the observation that at this time all is warm in my favour—The last attacks upon me have been in some degree failed; I have not been yet killed in the battle and the tool used against me, has lost its edge, or been broken in the conflict—But the controversy is far very far from being ended, and its management becomes more difficult the further I proceed—Upon the main topics of Jonathan’s Letter, my victory is not yet complete, and although I can make it so in every part, I cannot do it, without exposing him in lights more odious than those in which I have exhibited him already—At this moment the Public are so far from favouring me, although they have done justice to him, that a very large portion of them, are on the look out to catch me tripping, and will seize upon the slightest indiscretion to turn the tables against me—The Dispatch and Enquirer has copied that part of the paper in the Kentucky Argus, mentioned in my last Letter to you which points out the direful consequences if the Secretary should be President tomorrow—and calls upon me to answer it—I shall answer it, not at-all to the Satisfaction of the Enquirer. But the Enquirer has suppressed the part of the paper in the Argus which admits that Mr Clay signed all the papers, and is therefore as responsible for the obnoxious proposal as the Secretary—The St. Louis Enquirer has done better still—He has pompously published the President’s message to the House of 4 and 7. May, and Jonathan’s private Letter and has suppressed the duplicate, and the Secretary’s remarks. These Enquirers stick to their character. They still Enquire, and take only such answers as suit themselves— Ever affectionately yours
				
					 J. Q. A.
				
				
			